DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 5-20 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to an invention non-elected without traverse.  Accordingly, claims 1-4 have been cancelled.

Withdrawn Rejections & Reasons for Allowance
Applicant’s arguments, filed 18 February 2022, with respect to the rejections of claims 5-20 under 35 U.S.C. §103 as being unpatentable over Leslie in view of Patel et al., and Sumino et al., has been fully considered and is persuasive.
Applicant contends Patel do not teach or suggest that lowering serum uric acid levels can treat age related macular degeneration. Applicant argues Patel only teaches monitoring for age related macular degeneration based upon serum acid levels, but does not teach or suggest any treatment based on uric acid levels. In particular, uric acid lowering drugs have been known in the art and have not been suggested for the treatment of retinal diseases. 
The above arguments are found persuasive. There is no teaching, suggestion or motivation to treat a retinal disease not caused by high blood sugar with an SGLT2 inhibitor, with a reasonable expectation of success in treating the disease.
	The rejection is hereby withdrawn. 
Conclusion
Accordingly, claims 5-20 (renumbered 1-16) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759